                                                                                                      Reset Form

 1                                     UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3                                                      )
     Iron Workers Local 580 Joint Funds, et al.
                                                        )            18-cv-07669
                                                            Case No: _______________
 4                                                      )
                                        Plaintiff(s),   )   APPLICATION FOR
 5                                                      )   ADMISSION OF ATTORNEY
              v.
                                                        )   PRO HAC VICE
 6   Nvidia Corporation, et al.                         )   (CIVIL LOCAL RULE 11-3)
                                                        )
 7                                                      )
                                        Defendant(s).
                                                        )
 8
          I, Christopher J. Keller                 , an active member in good standing of the bar of
 9    the State of New York         , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Proposed Lead Plaintiff, Shelly Weiss        in the
                                                                 James M.   Wagstaffe
      above-entitled action. My local co-counsel in this case is __________________________________, an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                  LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Labaton Sucharow LLP                                    Wagstaffe, Von Loewenfeldt, Busch & Radwick, LLP
      140 Broadway, New York, NY 10005                        100 Pine Street, Suite 725 San Francisco, CA 94111
14
       MY TELEPHONE # OF RECORD:                              LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 907-0700                                         (415) 357-8900
       MY EMAIL ADDRESS OF RECORD:                            LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    ckeller@labaton.com                                    wagstaffe@wvbrlwaw.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: NY 2891026 .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 02/25/19                                                          /s/ Christopher J. Keller
22                                                                                  APPLICANT

23
                                        ORDER GRANTING APPLICATION
24                                FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Christopher J. Keller                      is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:     3/4/2019
                                                               UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                     October 2012
